9. Active dialogue with citizens on Europe (
- Before the vote
rapporteur. - Mr President, I will be very brief. On my advice, the Socialist members of the Committee on Culture abstained during the final vote on this report.
As rapporteur, I was rather unsatisfied with the outcome of the votes on the amendments. Many of our fresh and pioneering ideas were voted out by other political groups. In my opinion, an own-initiative should be a brave - sometimes even provocative - document, free of the old dogmas. I planned to abstain, and to call on my comrades to abstain, in the plenary vote as well, but my wise and tolerant female colleagues convinced me that this would not be a good idea and that a watered-down report is better than nothing. So I would ask the House to support the report in its present form, in the hope there will be a chance to improve it in the future.